

Execution Copy
 
FIRST AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
 
FIRST AMENDMENT, dated as of May 5, 2010 to the Second Amended and Restated Loan
and Security Agreement, dated as of September 21, 2009, among HWC Wire & Cable
Company (“Borrower”), the lenders or lender named therein (“Lenders”) and Bank
of America, N.A. (“Bank of America”) as agent for said Lenders (Bank of America,
in such capacity, “Agent”) and Houston Wire & Cable Company (“Guarantor”).  Said
Second Amended and Restated Loan and Security Agreement, as it may be amended
from time to time, is hereinafter referred to as the “Loan Agreement.”  The
terms used herein and not otherwise defined shall have the meanings attributed
to them in the Loan Agreement.
 
WHEREAS, Lenders, Agent and Borrower desire to make certain amendments and
modifications to the Loan Agreement.
 
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and contained in the Loan Agreement, the parties hereto
hereby agree as follows:
 
1.           Additional Definitions.  The following definition of “First
Amendment,” “First Amendment Effective Date” and “Trigger Period” are hereby
inserted into Appendix A to the Loan Agreement.
 
*      *      *
 
“First Amendment – that certain First Amendment to Loan Agreement dated as of
May 5, 2010 by and among Borrower, Agent and Lenders and acknowledged by
Guarantor.
 
*      *      *
 
First Amendment Effective Date – the date on which the conditions precedent to
the effectiveness of the First Amendment are satisfied.
 
*      *      *
 
Trigger Period – the period (a) commencing on the day that an Event of Default
occurs, or Availability is less than $16,000,000 at any time or less than
$17,500,000 for three (3) consecutive Business Days; and (b) continuing until,
during the preceding sixty (60) consecutive days, no Event of Default has
existed and Availability has been greater than $17,500,000 at all times.  The
foregoing notwithstanding, if Trigger Periods have previously terminated twice
within the immediately prior twelve month period, then a Trigger Period shall
not terminate until the conditions referred to in clause (b) have been satisfied
and at least twelve months have expired since the date on which the previous
Trigger Period terminated.”
 
 
 

--------------------------------------------------------------------------------

 

2.           Dominion Account.  Subsections 6.2.5 and 6.2.6 of the Loan
Agreement are hereby deleted and the following are inserted in their stead:
 
*      *      *
 
“6.2.5           Maintenance of Dominion Account.  Borrower shall maintain a
Dominion Account pursuant to a lockbox and lockbox account or other arrangement
acceptable to Agent with Bank or such other banks as may be selected by Borrower
and be acceptable to Agent.  Borrower shall issue to Bank or any such other
banks an irrevocable letter of instruction directing Bank or such other banks,
upon notice from Agent, to deposit all payments or other remittances received in
the lockbox to the Dominion Account for application on account of the
Obligations.  Agent agrees not to give any such notice unless a Trigger Period
occurred and is continuing.  During a Trigger Period, all funds deposited in the
Dominion Account shall immediately become the property of Agent.  Borrower shall
obtain the agreement by such Bank or such other banks in favor of Agent to waive
any offset rights against the funds so deposited.  Agent assumes no
responsibility for such lockbox arrangement, including, without limitation, any
claim of accord and satisfaction or release with respect to deposits accepted by
Bank or such other banks thereunder.
 
6.2.6           Collection of Accounts, Proceeds of Collateral.  To expedite
collection, Borrower shall endeavor in the first instance to make collection of
its Accounts for Agent, Borrower shall immediately deposit same in kind in the
lockbox account or other arrangement provided for above.  During a Trigger
Period, all remittances received by Borrower on account of Accounts, together
with the proceeds of any other Collateral, shall be held as Agent’s property by
Borrower as trustee of an express trust for Agent’s benefit.  Agent retains the
right at all times after the occurrence of a Default or an Event of Default to
notify Account Debtors that Accounts have been assigned to Agent and to collect
Accounts directly in its own name and to charge the collection costs and
expenses, including attorneys’ fees to Borrower.”
 
3.           Condition Precedent.  This First Amendment shall become effective
when Agent shall have received a copy of this First Amendment, duly executed by
Borrower, Guarantor, Agent and each Lender.
 
The date on which such condition precedent listed above is satisfied or waived
is hereinafter referred to as the “First Amendment Effective Date.”
 
4.           Continuing Effect.  Except as otherwise specifically set out
herein, the provisions of the Loan Agreement shall remain in full force and
effect.
 
5.           Governing Law.  This First Amendment and the obligations arising
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois applicable to contracts made and performed in
such state, without regard to the principles thereof regarding conflict of laws.
 
 
2

--------------------------------------------------------------------------------

 

6.           Counterparts.  This First Amendment may be executed in any number
of separate counterparts, each of which shall, collectively and separately,
constitute one agreement.
 
(Signature Page Follows)
 
 
3

--------------------------------------------------------------------------------

 


(Signature Page to First Amendment to Second Amended and
Restated Loan and Security Agreement)
 
IN WITNESS WHEREOF, this First Amendment has been duly executed as of the first
day written above.
 
HWC WIRE & CABLE COMPANY, as
 
HOUSTON WIRE & CABLE COMPANY,
Borrower
 
as Guarantor
     
By:
/s/ Nicol G. Graham
 
By:
/s/ Charles A. Sorrentino
Name: Nicol G. Graham
 
Name: Charles A. Sorrentino
Title: Vice President and CFO
 
Title: President and CEO
     
BANK OF AMERICA, N.A., as Agent and a
   
Lender
         
By:
/s/ Steven J. Chalmers
   
Name: Steven J. Chalmers
   
Title: V.P.
   

 
 
 

--------------------------------------------------------------------------------

 
 